Citation Nr: 9923136	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to August 
1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  A hearing was held before a hearing officer at the 
RO in June 1993, and the hearing officer's decision was 
entered in December 1993.   

In August 1997, the Board denied service connection for heart 
disease.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to a December 1998 Joint Motion wherein items of 
relief including a remand of the veteran's appeal for 
purposes to include affording him an opportunity "to submit 
additional evidence and argument" bearing on the issue on 
appeal, the Court vacated the August 1997 Board decision and 
remanded the veteran's appeal for development consistent with 
that addressed in the Joint Motion.  [redacted].  Thereafter, the 
appeal was returned to the Board. 

A June 1999 statement from the veteran's representative 
reflects advisement that the veteran had relocated to 
Tennessee.  The representative further indicates that it may 
therefore be appropriate for the RO to transfer the veteran's 
file to the VA Regional Office in Nashville, Tennessee.  The 
foregoing is, accordingly, brought to the attention of the RO 
to the end that it might undertake action consistent with the 
same. 


REMAND

In conjunction with his appeal for service connection for 
heart disease, the veteran, in June 1999, submitted to the 
Board two statements, each dated in June 1999, from Donald L. 
Wayne, M.D.  The submissions were accompanied by 
correspondence from the veteran's representative, dated in 
June 1999, wherein the representative indicated that the 
veteran "[did] not waive" initial consideration by the RO 
of the statements from Dr. Wayne.  The development addressed 
below, therefore, includes a directive that the RO 
readjudicate the veteran's claim for service connection for 
heart disease with specific consideration of the June 1999 
statements from Dr. Wayne.

Accordingly, the case is REMANDED for the following:


1.  The RO should contact the veteran and 
advise him of his opportunity 'to submit 
additional evidence and argument' bearing 
on his appeal.  In addition, the RO 
should request him to identify, by name 
and address, any health care provider(s), 
whether of VA or non-VA origin, from whom 
he may have received treatment for heart 
disease at any time for which the related 
clinical reports have not been previously 
submitted.  Thereafter, in light of the 
response received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated. 

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should, 
with specific consideration of the above-
cited June 1999 statements from Dr. 
Wayne, readjudicate the veteran's claim 
for service connection for heart disease.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	 F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



